OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                             AUSTIN

G-C.-
--
mm.     ~sarer      YOOre,       paas 3



      businassss     on$aged exolualvoly         in the sale of lum-
      ber asd bufldiq       materlsl;     and/or     011 and gas ~011
      suppiiea     and aqoipsast     dealers;      or any place of busl-
      nees engaged exolurivaly         in the storin6,       sel.lin6,    or
      dlstrlbutin6     of petroleum prcduata          and aarvloin& or
      rotor vahicles~      or any bu8inesr        now paying an oceupa-
      tion tax meamred by #p-ass rQosip88~              or eny gAsa       or
      plaoaa of buainoss       usad as bona flds wbolosale             or
      retailUlotributia6         pointr by aanufaoturitg          conesrns
      for distribution      or produots       or t&air own manuraoture
      only; or azy plaos or places OS bueines8               usad by bona
      1164pcooes8ors of dairy produots ior the rrolusive
      sale at retail      of auoh produets.

             Vhe    lforuse          toes      hereinprarcribd                 slmll         be ,a8
      ra0w8:

             “1. Ugen ons (1)                store     the lieanrs            Sas shall         be
      one DollanfYl)                 1

             -3.
               Up OAlaeh                 aduitioAa1      sum4       iA      exoesa of on.
      -(l)but not to             etossd          two   [E),   the        ltC.ASe       fa.     &all
      be 81x Dollars             (@)I
             “6. uporr 86eh sdditioaal                   store in sxeess                0r     twc
      (8)     but sot to 0resSd fit0                    (61, ths ~OMS~                  ia      shall
      bo Bmncpfits               Dollars(;bliS);
             “4.   Upon       oaoh aUditlone            atom        fn      imoe        of     Zirr
      (5)      but not        cc ereeed          to= (10) the            lioenss       fee     shall
      bo Yifty          Dollar0          (8501;

          “6. Upon rach additional atom in ezoeas 0r tsn
      (10) but not to exesad t'&Aty (w)), the l.ioanss ie8
      shall  be One fiundred FiftyDollar8 (#MO))
             “6. Upoli each adaislcnsj.    VtQre iA dQeS8         of tU*Aty
      (do)      but not to aroes    thirty-firs        (66)    the lleansa
      fee     StJ111 b0 IWO I.W¶ared Bfrty      DOiilr8     t&%0)   i

             "0. upon         eaoh       a6QlticmZatoreim exoe~s0r thlrty-
      five       (SS)     but AOt to sxoaed fifty                     60). the          1iOssSa
      re0      stall      bs Fivb WnUred Rorlaro                    I $5301:
             ‘&. Upon eaet               additional      stars      In omses            of fifty
      (50),tha lloense fee shall                         br 3evan EWbWsb FlftJ
      Dollar8(y750);
                     Wuoh r666 are for the period 0r twoha (u)
                monthe, and upon’the femance          Of any 1166n66 ltt6r
                the iIr6t day or Sunmry of say one yuir, thsr6
                eha&l b6 aolleotsd       such fr6otlonSl   p6rt or the llo-
                eu'kea herolnabove    fired 66 th6 repteiAin(g months IA
                the oalendar year (including tha month in whloh eu6h
                liconee    la isrued)    beare to the twolr6-aonth   period.*


    .'         Tha proposed Bfll rs-snaots 8eotlon 8 as aborr quoted
         in its entirety but lneludss at the and of the that    psra-
         graph aftor the word “prodwbs* the tollowing  provl&ioar

                        1          *or any plaoo            or plaaos  oi burlnass
                00640&b0ff0                    as Religious        Book moms, oporatod
                ror the purptasos af soiling kli&ms      Publications
                or any nature, l.xiOlUd~ Bibles,aon6Books,Books
                UpOn ~~iigiOU0   SUbfOStS, %rSh   OfiOriAg iCnTOlOpO6,
                ChwOh,             ma&y-sohool              and     TX&Lain% UaLon 8~ppll88.”

                        In otherwords,Swata Bill                             We. SO0 ~ropo8.8                to inoludo
         Beliglous  &ok Stores nlthln                              the      olasniiioations                to whloh
         "the f8W8,   'Store, stoma,                              uroantll~          e4iablishnmntor
         aeroultilm establlshmnts~ nhe?WiS used La this                                                    A8tm do not
         aoMJ.    It is the sottied &au of'4htnBtato that                                                  the oLassf-
         tioations  set out in iMotion II,sqm, nbhioh area;~tBm;qss*
         era in raoti SX~$iOAO~ftWU   the r3tore Tax Law.
         Co o p er ,        ll.0    6.   VI.   I& l)     89 6,    & ip mw      Oo ur t     of    Texa s,      sa d      l

         Standard               011 00. or Toras v.                 Stat.,     148 Y. PY. (Sa)               810,     Court
         0r omi                 h,pp8al8 0r Tomi at                kstlmd,           ait        or   error      rorused
         bj the Supreme Uowt                           ot Texas.
                kpparcmtly   the only oonstltutio~al  qwstlan that                                                   oould
         be raised   is whsthor or not the proposed bill TiOlStSS                                                    sko-
         tioo3 or lirtlale    8 or the Oonetitution  or Texasuhloh                                                   reada
         in part 6s r0ii0ff8:

                   "kll oecupstion     tams  ah611 be ouml and unliori
                upon the saxm olass of aubjeots within tha limits      of
                the authority   lovying   the t6I; . . l"

         Ib 16 our oplnlon,                     howWar,           thatthis uuortlea km8 undoubtedly
I        bwB           boid0a        by the &SOiSiQR               0r the Suwem~ Cwar*0r Texas in
                                                                             ‘.”--   569




the aam of iiurt v. Coopcr, supr4.    In thrt aa4e the Oontantion
was made that the tax aot in pus6tion   va8 unoonstltutlonal    be-
mu84 of the exemption oontaln4d    in Yootion 5, rupra.      Thm
aourt quoted irole the opiakm   of the Yuprem8Court of Texas
in the ca44 oi Texas Cofapany f. Staphim8,   100 Tax. 428, 103
Yeates 21. 461, ak3 follower

       t     *‘The   VOPY   18UtgU864   Or   th8   c@iBtitUtlQIi   or
   the itbta imp1108 power in th8 kgi~ktur8                    to
   ala48iil      th4 aubjrotr     or oooup8tion      taror    and only
   nQuir.8       thmt ths tax shall      tm 8QUC41and uniionr
   upon tha 4amt alarm.           hr8On8 Who, in the lW8t (6.b
   oral84~80, my br re&Wded (88 pur8ti#45                  tha mea
   oaoupation,       48,  ror hltWJO8, mwoJAant** My t&8                bo
   dlvidsd     into 41118888,and the Oh4888             my   ba ta%Od
   in dirrerent 8mounta         mnd aoaor4ln~ co dirrwuas
   rtandard8.        Xarahanfir may bo divld8d        into uhohra2ar8
   and r4tailer8,        and, if there be Paaron8ble           @round8
   th484 nuy be rurther diri4ad aooordin@ to the Qarti-
   oular olaraes 0r bu8ins48 in whl.Qh tl&oy m4f lng a 68.
   Th8 ~On8idOP8tlOn~         UpOn VthiCh 8UOh 4kaS4ifiORtiOn8
   8h811    be bar@ 8F4 &Wirrmriky within th. di8ar4tion
   OS the Lee;ialaturs.         Th8 OOurt8,LUI~OI!the prcMri0n8
   rell44     oa, 04n only int4rr8ZV whan it ie iu4e olamrly
   to lppwr timt 4a attePlpted           6l888ifie8tiOn        ha8 IIf3
   rea8on8blo      ba818 in the smtun, Of the bU4in88848
   0&4Biriad,        und  club 'the law4QelWt88         tUkSqua14 upon
   4Ubj4Ot8 betworn whioh there ir no ran1 d2trsraneo
   to juotlry       tha 8ep4rate     trrmtorent of them undertakmi
   by the La&Utnn.              l'hia is th8 r ule      inlp p ly*
   both the 8ttitB and fedora1 COlWtttUtiOB8, 4ud it bar
   b44n 40 orton 8tated aa to rmdsr               urneoe86arJr furthar
   di4ouseion       0r it.’ o

        The Supreme court i& the Xwt f. hoper 0980 8tated that
the Laglalaturc    oould 4xercpt oertain tiypar oi buaiterr   rklah
war4 8411int    aoXimcdi.ti.8 diff8rM&   fro& those 8Old 8t &ha88
or  busin     rubj4ot to tiao tax.     Th4 4cWt etatsd   ES fOiiOiY8l

       *It would not br argued fbat the Lsgfalature is
   without power to levy a tar upon dry good8 mrahentr
   withoutat the 8~84 tlma larying a Zika tax upon
   grocery merahantr.   ‘Xhaf4at tht the mrohantrnot
 Bon.    iroator    k&ore,     pagr 5



       tared      or those 4X8Il&3tOdrr0r th8 tax, 8.11 a dlff8r-
              kind 0r go048 irom thoa* rhiah ate taxad, 18 an
       an-aufrihbnt        jU8t$fh%tiOn  or the elao8ltlratlo~
       or ex4Eptlon.      This lr wall 88tabl,irhed.*

          *The     OOntOntiOB8       with   rrferonoe to no8t 0r the
       8O-Qalhd      lS8SQtiOIl8 my         bo 418poO@4 Or bj th4 UP.
       8t8tUWBt      that th8 kind8         of gOti88old ‘br the lxrapptod
       atorer are dirrw~t             rrorp tho8s 8014     by th8     tua4
       8tor.r.. .*

          rJ6 b8118r8        that   th8 4oolrlon    Of th8 Oourt @8 ta the
 rariou86~a8tIifi6ations              in a8tiOIa   D, 8upn,   WOW    rp lr to
 the    p r o p sr ed
                   ld4ltlOaal         0&88iiiOr01011   oi ~*tiilgiOU8 %oak
 Stor88.' It     18 OUP O$ltniOXl, th8mfOr*,               that   hMt8       b%ll
 uo.    300 18 uon8tltutlonal.
                                                   %Pr8   14wtl'UlJ




ATTORNEYGENERAL




                                                                                    CONNI’ITU